MEMORANDUM OF DECISION.
Robert Daily appeals a judgment entered upon a jury verdict in the Superior Court, York County, convicting him of obstructing governmental administration, 17-A M.R.S.A. § 751 (1983) (Class D). He challenges the amendment of the complaint and the sufficiency of the evidence to support his conviction. Here, where defendant responded to the original summons spelling his last name incorrectly and appeared at his arraignment, the court acted within its discretion in allowing the State to amend the complaint to reflect the correct spelling of the defendant’s last name pursuant to M.R.Crim.P. 7(e). Moreover, when an error is first observed in Superior Court as in the present case, M.R.Crim.P. 7(a) permits the filing, with leave of court, of a corrective change in the charge by information. State v. MacKerron, 446 A.2d 420, 422 (Me.1982). With regard to the defendant’s second contention, after examining the evidence in the light most favorable to the prosecution, we conclude that the jury rationally could have found beyond a reasonable doubt every element of the offense charged. State v. Barry, 495 A.2d 825, 826 (Me.1985).
The entry is:
Judgment affirmed.
All concurring.